Citation Nr: 0734677	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-27 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a total 
knee arthroplasty, left knee strain with degenerative joint 
disease, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from August 1947 until August 
1967.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Buffalo, New York.

The veteran indicated in his July 2004 substantive appeal 
that he wished to have a hearing before a Veterans Law Judge 
in Washington, DC.  A VA letter issued in September 2004 
notified the veteran that a hearing had been scheduled in 
December 2004.  However, as explained in the December 2004 
written brief presentation submitted by the veteran's 
accredited representative, the veteran did not appear and the 
hearing was cancelled by default.  The veteran did not offer 
to show good cause for his failure to attend and did not 
request that another hearing be scheduled.  See 38 C.F.R. 
§ 20.704(e) (2007).


FINDING OF FACT

The veteran's left knee disability is manifested by 
limitation of flexion to 95 degrees, full extension, and some 
continuing pain; there is no evidence of subluxation or 
lateral instability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a total knee arthroplasty, left knee strain with 
degenerative joint disease, have not been met. 38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.68, 4.71a, 
Diagnostic Codes 5055, 5256-5262 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of an April 2006 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  This letter informed 
the appellant of what evidence was required to substantiate 
his claim for an increased disability rating for his service-
connected left total knee arthroplasty.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence, as well as requested that the veteran submit any 
additional evidence in his possession pertaining to his 
claim. 

In addition, the April 2006 explained how a disability rating 
is determined for a service-connected disorder and the basis 
for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
veteran's claim for an increased disability rating, no 
disability rating or effective date will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although VCAA notice was not completed prior to the 
initial adjudication, the claim has been readjudicated 
thereafter.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post-service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

Replacement of either knee joint with a prosthesis warrants a 
100 percent evaluation for a one-year period following 
implantation of the prosthesis.  This period commences at the 
conclusion of the initial grant of a total rating for one 
month following hospital discharge pursuant to 38 C.F.R. § 
4.30.  Thereafter, a 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to Diagnostic Codes 5256, 5261 or 5262.  The minimum 
evaluation is 30 percent.  38 C.F.R. Part 4, Code 5055.  The 
veteran is currently assigned a 30 percent evaluation for his 
left knee under this Code.

Considering these rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
current 30 percent rating for his left knee is most 
appropriate and that a higher rating is not warranted.  
38 C.F.R. § 4.7.  Under Diagnostic Code 5262, a 40 percent 
rating is warranted for nonunion of the tibia and fibula with 
loose motion requiring a brace.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2007).  However, the objective clinical 
evidence of record does not show that he has nonunion of his 
left tibia and fibula.  Moreover, the veteran's physical 
examinations were repeatedly negative for abnormal movement 
or deformity.  

At his most recent VA examination, the veteran had range of 
motion in his left knee from 0 to 95 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (full range of motion for the knees is from 
0 to 140 degrees, extension to flexion).  His range of motion 
was greater than that required for even the lowest possible 
rating (of 0 percent) under Diagnostic Codes 5260 and 5261 
for flexion and extension, respectively.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260-61 (Diagnostic Code 5260:  a 
noncompensable rating is assigned when flexion is limited to 
60 degrees, a 10 percent rating is assigned when flexion is 
limited to 45 degrees, and a 20 percent rating requires 
flexion limited to 30 degrees.  Diagnostic Code 5261: a 
noncompensable evaluation is warranted when extension is 
limited to 5 degrees, a 10 percent evaluation is warranted 
when extension is limited to 10 degrees, and a 20 percent 
evaluation is warranted when extension is limited to 15 
degrees).

In concluding the veteran is not entitled to a higher rating 
for his left knee disability, the Board has considered as 
well whether he has additional functional loss due to pain, 
or because of weakness, premature or excess fatigability, 
incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Although 
the veteran reported experiencing knee pain and stiffness, 
and fairly frequent flare-ups, on VA examination in December 
2003, VA treatment records indicate that the veteran denied 
experiencing knee pain since his total knee arthroplasty, and 
are negative for complaints related to his left knee since 
that time.  (See, i.e., VA treatment records dated November 
2003 through April 2006).  Further, on VA examination in 
December 2003, he reported that he only occasionally used a 
cane, and related that he could walk a city block without 
difficulty.  There was no objective clinical indication of 
incoordination.  As such, even considering his complaints of 
stiffness and pain at the time of VA examination for 
compensation purposes, these findings do not demonstrate 
additional functional impairment comparable to the criteria 
for a higher rating.  

The Board also has considered whether the veteran may be 
entitled to an additional, separate rating under other 
potentially applicable Diagnostic Code, including Diagnostic 
Code 5257.  Under Diagnostic Code 5257, a 10 percent rating 
is assigned for slight recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
For the next higher 20 percent rating, there must be moderate 
recurrent subluxation or lateral instability, and the maximum 
30-percent rating under this code requires severe recurrent 
subluxation or lateral instability.  Id.  Nonetheless, the 
December 2003 VA examination report clearly indicates that 
there is no objective evidence of recurrent subluxation or 
instability of the veteran's left knee.  Thus, he is not 
entitled to a separate rating under Code 5257.

Additionally, the Board has considered whether the veteran is 
entitled to a separate rating for the scar on his knee under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  Throughout the 
entirety of the appeal, evidence of a superficial and painful 
scar is required in order to achieve a compensable rating 
under Diagnostic Code 7804.  In this case, however, the 
evidence does not establish that such criteria have been met.  
On VA examination in December 2003, the left knee scar was 
described as well healed with no evidence of wound 
disruption.  The veteran has raised no complaints referable 
to his scar.  For these reasons, assignment of a separate 
evaluation for the veteran's surgical scar of the left knee 
is not warranted.  

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the total left knee arthroplasty has caused marked 
interference with his employment (meaning above and beyond 
that contemplated by his current 30-percent rating) or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  Accordingly, the Board does not have to 
refer this case to the Director of Compensation and Pension 
Service for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 30 percent 
for the veteran's total knee arthroplasty, left knee strain 
with degenerative joint disease, on either a schedular or 
extra-schedular basis.  Since the preponderance of the 
evidence is against his claim, there is no reasonable doubt 
to resolve in his favor.  See 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to an increased rating for total knee 
arthroplasty, left knee strain with degenerative joint 
disease, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


